Name: 97/341/EC: Commission Decision of 20 March 1997 establishing, for the survey on the structure of agricultural holdings in 1995 and 1997, the Community programme of statistical tables to be stored in the Tabular Data Bank (BDT) of the Eurofarm system
 Type: Decision_ENTSCHEID
 Subject Matter: information technology and data processing;  farming systems;  economic analysis;  agricultural structures and production;  EU institutions and European civil service
 Date Published: 1997-06-06

 Avis juridique important|31997D034197/341/EC: Commission Decision of 20 March 1997 establishing, for the survey on the structure of agricultural holdings in 1995 and 1997, the Community programme of statistical tables to be stored in the Tabular Data Bank (BDT) of the Eurofarm system Official Journal L 149 , 06/06/1997 P. 0001 - 0134COMMISSION DECISION of 20 March 1997 establishing, for the survey on the structure of agricultural holdings in 1995 and 1997, the Community programme of statistical tables to be stored in the Tabular Data Bank (BDT) of the Eurofarm system (97/341/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 571/88 of 29 February 1988 on the organization of Community surveys on the structure of agricultural holdings (1), as last amended by Regulation (EC) No 2467/96 (2), and in particular the second indent of point 2 of Annex II thereof,Whereas, by Decision 89/653/EEC (3), the Commission established the Community programme of tables for the Tabular Data Bank (BDT) of the Eurofarm system; whereas, because of the accession of Austria, Finland and Sweden, that Decision should be adapted in respect of the 1995 and 1997 Community structure surveys; whereas the programme of tables should also be adapted to take account of the amendments to the list of survey characteristics; whereas Decision 89/653/EEC should therefore be replaced;Whereas the programme of tables should comply with point 13 of Annex II to Regulation (EEC) No 571/88, which states that the tables contained in the BDT must not allow direct or indirect identification of holdings;Whereas the tables for the various levels of aggregation should be designed in a way which takes into account the statistical reliability of the survey results;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee for Agricultural Statistics,HAS ADOPTED THIS DECISION:Article 1For the 1995 and 1997 agricultural structure surveys, the Community programme of tables for the Tabular Data Bank (BDT) of the Eurofarm system, as provided for in Annex II to Regulation (EEC) No 571/88, shall be as set out in the Annex of this Decision.Article 21. The statistical information stored in the Tabular Data Bank (BDT) shall not be made available to users before the Statistical Office of the European Communities, in conjunction with the Member States, has established that it complies with the criteria and rules governing statistical confidentiality and reliability to be established jointly with the Member States.2. The tables mentioned in Article 1 and the ad hoc tables defined in point 15 of Annex II to Regulation (EEC) No 571/88 shall be stored initially in a special field of the Tabular Data Bank (BDT), access to which is restricted to the Statistical Office of the European Communities and the statistical services of the Member States for the tables concerning their own countries.3. Ad hoc tables dissemination has been authorized by the competent services of the Member States may also be introduced into the Tabular Data Bank (BDT) if they are of general interest.Article 3Decision 89/653/EEC is hereby repealed.Article 4This Decision is addressed to the Member States.Done at Brussels, 20 March 1997.For the CommissionYves-Thibault DE SILGUYMember of the Commission(1) OJ No L 56, 2. 3. 1988, p. 1.(2) OJ No L 335, 24. 12. 1996, p. 3.(3) OJ No L 391, 30. 12. 1989, p. 44.ANNEX A.2. Sample surveys (as in paragraph 2 of Article 2 of Council Regulation (EEC) No 571/88) >TABLE>>TABLE>B. Presentation of the tables TABLE 1.1 Main results by AA (ha), geographic location, size (in ESU), legal personality and management of the holdings >START OF GRAPHIC>>END OF GRAPHIC>TABLE R.1.1 Main results by AA (ha), geographic location, size (in ESU), legal personality and management of the holdings >START OF GRAPHIC>>END OF GRAPHIC>TABLE 1.2 Main results by AA (ha), type of tenure and fragmentation of the holding >START OF GRAPHIC>>END OF GRAPHIC>TABLE R.1.2 Main results by AA (ha) type of tenure and fragmentation of the holding >START OF GRAPHIC>>END OF GRAPHIC>TABLE 1.3 Main results by AA and land use>START OF GRAPHIC>>END OF GRAPHIC>TABLE R.1.3 Main results by AA and land use >START OF GRAPHIC>>END OF GRAPHIC>TABLE 1.4 Main results by AA (ha) and livestock >START OF GRAPHIC>>END OF GRAPHIC>TABLE R.1.4 Main results by AA (ha) and livestock >START OF GRAPHIC>>END OF GRAPHIC>TABLE 1.5 Main results by economic size (ESU) and the machinery for agriculture >START OF GRAPHIC>>END OF GRAPHIC>TABLE R.1.5 Main results by AA (ha) and the machinery for agriculture >START OF GRAPHIC>>END OF GRAPHIC>TABLE 1.6 Main results by AA (ha) and farm labour force >START OF GRAPHIC>>END OF GRAPHIC>TABLE R.1.6 Main results by AA (ha) and farm labour force >START OF GRAPHIC>>END OF GRAPHIC>TABLE 2 Holdings with woodland, broken down by total area and by woodland (H/02) >START OF GRAPHIC>>END OF GRAPHIC>TABLE R.2 Holdings with woodland, broken down by total area and by woodland (H/02) >START OF GRAPHIC>>END OF GRAPHIC>TABLE 3 Holdings with woodland, broken down by agricultural area and by woodland (H/02) >START OF GRAPHIC>>END OF GRAPHIC>TABLE R.3 Holdings with woodland, broken down by agricultural area and by woodland (H/02) >START OF GRAPHIC>>END OF GRAPHIC>TABLE 4.1 Holdings with cereals broken down by AA and by area under cereals (D/01 to D/08) >START OF GRAPHIC>>END OF GRAPHIC>TABLE R.4.1 Holdings with cereals broken down by AA and by area under cereals (D/01 to D/08) >START OF GRAPHIC>>END OF GRAPHIC>TABLE 4.1.1 Holdings with area under common wheat broken down by AA and by area under common wheat (D/01) >START OF GRAPHIC>>END OF GRAPHIC>TABLE R.4.1.1 Holdings with area under common wheat broken down by AA and by area under common wheat (D/01) >START OF GRAPHIC>>END OF GRAPHIC>TABLE 4.2 Holdings with area under grain maize broken down by AA and by area under grain maize (D/06) (1) >START OF GRAPHIC>>END OF GRAPHIC>TABLE R.4.2 Holdings with area under grain maize broken down by AA and by area under grain maize (D/06) (2) >START OF GRAPHIC>>END OF GRAPHIC>TABLE 4.3 Holdings with area under potatoes broken down by AA and by area under potatoes (D/10) >START OF GRAPHIC>>END OF GRAPHIC>TABLE R.4.3 Holdings with areas under potatoes broken down by AA and by area under potatoes (D/10) >START OF GRAPHIC>>END OF GRAPHIC>TABLE 4.4 Holdings with area under sugar-beet broken down by AA and by area under sugar-beet (D/11) >START OF GRAPHIC>>END OF GRAPHIC>TABLE R.4.4 Holdings with area under sugar-beet broken down by AA and by area under sugar-beet (D/11) >START OF GRAPHIC>>END OF GRAPHIC> TABLE 4.5 Holdings and areas broken down by AA and by area under permanent pasture and meadow (F) >START OF GRAPHIC>>END OF GRAPHIC>TABLE R.4.5 Holdings and areas broken down by AA and by area under permanent pasture and meadow (F) >START OF GRAPHIC>>END OF GRAPHIC>TABLE 4.6 Holdings with area under fruit and berry plantations broken down by AA and by area under fruit and berry plantations (G/01) (3) >START OF GRAPHIC>>END OF GRAPHIC>TABLE R.4.6 Holdings with area under fruit and berry plantations broken down by AA and by area under fruit and berry plantations (G/01) (4) >START OF GRAPHIC>>END OF GRAPHIC>TABLE 4.7 Holdings and areas broken down by AA and by area under vineyards (total) (G/04) >START OF GRAPHIC>>END OF GRAPHIC>TABLE R.4.7 Holdings and areas broken down by AA and by area under vineyards (total) (G/04) >START OF GRAPHIC>>END OF GRAPHIC>TABLE 4.7.1 Holdings and areas broken down by AA and by area under vineyards normally producing quality wine (G/04/a) >START OF GRAPHIC>>END OF GRAPHIC>TABLE R.4.7.1 Holdings and areas broken down by AA and by area under vineyards normally producing quality wine (G/04/a) >START OF GRAPHIC>>END OF GRAPHIC>TABLE 4.8 Holdings and areas broken down by AA and by area under vineyards normally producing other wines (G/04/b) >START OF GRAPHIC>>END OF GRAPHIC>TABLE R.4.8 Holdings and areas broken down by AA and by area under vineyards normally producing other wines (G/04/b) >START OF GRAPHIC>>END OF GRAPHIC>TABLE 4.9 Holdings with area of fresh vegetables, melons and strawberries broken down by AA and by area of fresh vegetables, melons and strawberries under glass or high protective cover (D/15) >START OF GRAPHIC>>END OF GRAPHIC>TABLE R.4.9 Holdings with area of fresh vegetables, melons and strawberries broken down by AA and by area of fresh vegetables, melons and strawberries under glass or high protective cover (D/15) >START OF GRAPHIC>>END OF GRAPHIC>TABLE 4.9.1 Holdings with area of fresh vegetables, melons and strawberries broken down by AA and by area of fresh vegetables, melons and strawberries outdoor or under low protective cover (D/14) >START OF GRAPHIC>>END OF GRAPHIC>TABLE R.4.9.1 Holdings with area of fresh vegetables, melons and strawberries broken down by AA and by area of fresh vegetables, melons and strawberries outdoor or under low protective cover (D/14) >START OF GRAPHIC>>END OF GRAPHIC>TABLE 4.10 Holdings with area of crops under glass broken down by AA and by area of crops under glass (D/15, D/17 and G/07) >START OF GRAPHIC>>END OF GRAPHIC>TABLE R.4.10 Holdings with area of crops under glass broken down by AA and by area of crops under glass (D/15, D/17 and G/07) >START OF GRAPHIC>>END OF GRAPHIC>TABLE 4.11 Holdings with area under industrial plants broken down by AA and by area under industrial plants (D/13)>START OF GRAPHIC>>END OF GRAPHIC>TABLE R.4.11 Holdings with area under industrial plants broken down by AA and by area under industrial plants (D/13) >START OF GRAPHIC>>END OF GRAPHIC>TABLE 4.12 Holdings with area under citrus plantations broken down by AA and by area under citrus plantations (G/02) >START OF GRAPHIC>>END OF GRAPHIC>TABLE R.4.12 Holdings with area under citrus plantations broken down by AA and by area under citrus plantations (G/02) >START OF GRAPHIC>Line Size classes of holdings (ha of AA) Total >END OF GRAPHIC>TABLE 4.13 Holdings with area under olive plantations broken down by AA and by area under olive plantations (G/03) >START OF GRAPHIC>>END OF GRAPHIC>TABLE R.4.13 Holdings with area under olive plantations broken down by AA and by area under olive plantations (G/03) >START OF GRAPHIC>>END OF GRAPHIC>TABLE 4.14 Holdings with areas subject to set-aside incentive schemes (5) (6), broken down by AA and set-aside land (I/08) >START OF GRAPHIC>>END OF GRAPHIC>TABLE R.4.14 Holdings with areas subject to set-aside incentive schemes (7) (8), broken down by AA and set-aside land (I/08) >START OF GRAPHIC>>END OF GRAPHIC>TABLE 5.0 Holdings and livestock (in LSU) broken down by AA and livestock (in LSU) (J/01 to J/17) >START OF GRAPHIC>>END OF GRAPHIC>TABLE R.5.0 Holdings and livestock (in LSU) broken down by AA and livestock (in LSU) (J/01 to J/17) >START OF GRAPHIC>>END OF GRAPHIC>TABLE 5.1 Holdings and number of cattle broken down by AA and the number of cattle (J/02 to J/08) >START OF GRAPHIC>>END OF GRAPHIC>TABLE R.5.1 Holdings and number of cattle broken down by AA and the number of cattle (total) (J/02 to J/08) >START OF GRAPHIC>>END OF GRAPHIC>TABLE 5.2 Holdings and number of dairy cows, broken down by AA and number of dairy cows (J/07) >START OF GRAPHIC>>END OF GRAPHIC>TABLE R.5.2 Holdings and number of dairy cows, broken down by AA and number of dairy cows (J/07) >START OF GRAPHIC>>END OF GRAPHIC>TABLE 5.3 Holdings and number of other cows, broken down by AA and number of other cows (J/08) >START OF GRAPHIC>>END OF GRAPHIC>TABLE R.5.3 Holdings and number of other cows, broken down by AA and number of other cows (J/08) >START OF GRAPHIC>>END OF GRAPHIC>TABLE 5.4 Holdings and number of sheep, broken down by AA and number of sheep (J/09) >START OF GRAPHIC>>END OF GRAPHIC>TABLE R.5.4 Holdings and number of sheep, broken down by AA and number of sheep (J/09) >START OF GRAPHIC>>END OF GRAPHIC>TABLE N.5.5 Holdings and number of pigs, broken down by AA and number of pigs (J/11 to J/13) >START OF GRAPHIC>>END OF GRAPHIC>TABLE 5.5 Holdings and number of pigs, broken down by AA and number of pigs (J/11 to J/13) >START OF GRAPHIC>>END OF GRAPHIC>TABLE N.5.6 Holdings and number of breedings sows, broken down by AA and number of breedings sows (J/12) >START OF GRAPHIC>>END OF GRAPHIC>TABLE 5.6 Holdings and number of breeding sows, broken down by AA and number of breeding sows (J/12) >START OF GRAPHIC>>END OF GRAPHIC>TABLE N.5.7 Holdings and number of table fowls, broken down by AA and number of table fowl (J/14) >START OF GRAPHIC>>END OF GRAPHIC>TABLE 5.7 Holdings and number of table fowls, broken down by AA and number of table fowl (J/14) >START OF GRAPHIC>>END OF GRAPHIC>TABLE N.5.8 Holdings and number of laying hens, broken down by AA and number of laying hens (J/15) >START OF GRAPHIC>>END OF GRAPHIC>TABLE 5.8 Holdings and number of laying hens, broken down by AA and number of laying hens (J/15) >START OF GRAPHIC>>END OF GRAPHIC>TABLE 5.11 Holdings and number of goats, broken down by AA and number of goats (J/10) (9) >START OF GRAPHIC>>END OF GRAPHIC>TABLE R.5.11 Holdings and number of goats, broken down by AA and number of goats (J/10) (10) >START OF GRAPHIC>>END OF GRAPHIC>TABLE 5.12 Holdings with storage facilities for solid dung, liquid manure and/or slurry by size classes of storage capacity for slurry(11) >START OF GRAPHIC>>END OF GRAPHIC>TABLE R.5.12 Holdings with storage facilities for solid dung, liquid manure and/or slurry by size classes of storage capacity for slurry(12) >START OF GRAPHIC>>END OF GRAPHIC>TABLE 7.7 Holdings with 'dual active` (13) family workers including 'dual active` family workers being the MA (Part of L/01/a) >START OF GRAPHIC>>END OF GRAPHIC>TABLE 7.8 Holdings with 'dual active` (14) family workers by farm labour force and 'dual active` family workers including 'dual active` family workers being the MA (Part of L/01/a) >START OF GRAPHIC>>END OF GRAPHIC>TABLE 7.9 Selected items by holder's (where holder is also manager) time worked on the holding and other gainful activity >START OF GRAPHIC>>END OF GRAPHIC>TABLE N.7.11.1 Farm labour force, excluding non-family non regular workers, by working time in percent of 1 AWU (15) >START OF GRAPHIC>>END OF GRAPHIC>TABLE N.7.11.2 Family farm labour force, by working time in percent of 1 AWU (16) including family labour force being the MA (Part of L/01/a) >START OF GRAPHIC>>END OF GRAPHIC>TABLE N.7.11.3 Holders who are a natural person, by working time in percent of 1 AWU (17) >START OF GRAPHIC> >END OF GRAPHIC>TABLE N.7.11.4 Holding managers by working time in percent of 1 AWU (18) including holders being also the manager >START OF GRAPHIC>>END OF GRAPHIC>TABLE N.7.11.5 Spouses of the holders, by working time in percent of 1 AWU (19) including spouses being the manager (Part of L/01/a) >START OF GRAPHIC>>END OF GRAPHIC>TABLE N.7.11.6 Other member of the holder's family, by working time in percent of 1 AWU (20) including other members of the HO's family being the MA (Part of L/01/a) >START OF GRAPHIC>>END OF GRAPHIC>TABLE N.7.11.7 Non-family agricultural labour employed on a regular basis, by working time in percent of 1 AWU (21) including NFLF regularly employed being the MA (Part of L/01/a) >START OF GRAPHIC>>END OF GRAPHIC>TABLE 8 Holdings and agricultural area in use (AA) by type of farming and by size of holding (standard gross margin) (22) >START OF GRAPHIC>>END OF GRAPHIC>TABLE 9.00.1 Main results by economic size (ESU), geographic location, size (in AA), legal personality and management of the holdings >START OF GRAPHIC>>END OF GRAPHIC>TABLE R.9.18.1 Main results by economic size (ESU), geographic location, size (in AA), legal personality and management of the holdings >START OF GRAPHIC>>END OF GRAPHIC>TABLE 9.00.2 Main results by economic size (ESU), geographic location, size (in AA), legal personality and management of the holdings >START OF GRAPHIC>>END OF GRAPHIC>TABLE R.9.18.2 Main results by economic size (ESU) type of tenure and fragmentation of the holding >START OF GRAPHIC>>END OF GRAPHIC>TABLE 9.00.3 Main results by economic size (ESU) and land use >START OF GRAPHIC>>END OF GRAPHIC>TABLE R.9.18.3 Main results by economic size (ESU) and land use >START OF GRAPHIC>>END OF GRAPHIC>TABLE 9.00.4 Main results by economic size (ESU) and livestock >START OF GRAPHIC>>END OF GRAPHIC>TABLE R.9.18.4 Main results by economic size (ESU) and livestock >START OF GRAPHIC>>END OF GRAPHIC>TABLE 9.00.5 Main results by economic size (ESU) and the machinery for agriculture >START OF GRAPHIC>>END OF GRAPHIC>TABLE R.9.18.5 Main results by economic size (ESU) and the machinery for agriculture >START OF GRAPHIC>>END OF GRAPHIC>TABLE 9.00.6 Main results by economic size (ESU) and farm labour force >START OF GRAPHIC>>END OF GRAPHIC>TABLE R.9.18.6 Main results by principal types of farming, economic size (ESU) and farm labour force >START OF GRAPHIC>>END OF GRAPHIC>(1) Optional for Finland and Sweden.(2) Optional for Finland and Sweden.(3) Optional for Finland.(4) Optional for Finland.(5) OJ No L 181, 1. 7. 1992, p. 12.(6) OJ No L 218, 6. 8. 1991, p. 1.(7) OJ No L 181, 1. 7. 1992, p. 12.(8) OJ No L 218, 6. 8. 1991, p. 1.(9) Optional for Germany, Finland and Sweden.(10) Optional for Germany, Finland and Sweden.(11) Optional for Greece, Spain, Ireland, Austria, the Netherlands, Portugal and the United Kingdom.(12) Optional for Greece, Spain, Ireland, Austria, the Netherlands, Portugal and the United Kingdom.(13) On the holding and in any other gainful activity.(14) On the holding and in any other gainful activity.Ã  = not possible.(15) 1 AWU = annual work time of a full-time working person.(16) 1 AWU = annual work time of a full-time working person.(17) 1 AWU = annual work time of a full-time working person.(18) 1 AWU = annual work time of a full-time working person.(19) 1 AWU = annual work time of a full-time working person.(20) 1 AWU = annual work time of a full-time working person.(21) 1 AWU = annual work time of a full-time working person.(22) Holdings with zero standard gross margin excluded.